DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 05/05/2021.

Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (WO 2016/179235 A1 published 11/10/2016, hereafter “Allen”).


Regarding claim 1, Allen discloses a method comprising: 
presenting, by a client device a first conversation cell corresponding to a first chat conversation (¶59: selecting a cell in group chat feed); and 
in response to receiving a user selection of the first conversation cell (¶59: selecting a cell within the flow will present a chat view of corresponding conversation): 
displaying a plurality of group messages exchanged between a plurality of members of a group associated with the first conversation cell (Fig. 2A 214, 216, ¶23-24); 
displaying a plurality of presence indicators associated with each of the plurality of members of the group (Fig. 2A 220, ¶24); 
causing a first presence indicator of the plurality of presence indicators to be displayed in a first manner in response to determining that a first member associated with the first presence indicator has viewed the plurality of group messages of the first conversation cell within a specified time period (¶24-25: presence indicators brighten/change if user is interacting with group chat within a certain tie); and 
causing a second presence indicator of the plurality of presence indicators to be displayed in a second manner, different from the first manner in which the first presence indicator is displayed, in response to determining that a second member associated with the second presence indicator has not accessed the plurality of group messages of the first conversation cell within the specified time period (¶24-25).  

Regarding claim 2, Allen discloses the method of claim 1, further comprising visually distinguishing names of a first portion of the members of the group who have sent at least one message of the plurality of group messages from a second portion of the members of the group (¶24-25, ¶30).
  
Regarding claim 3, Allen discloses the method of claim 1, wherein the first presence indicator is brighter than the second presence indicator (¶24).
  
Regarding claim 4, Allen discloses the method of claim 1, wherein the second presence indicator is greyed out (¶24).
  
Regarding claim 5, Allen discloses the method of claim 1, further comprising assigning a color with names of a first portion of the members of the group who have sent at least one message of the plurality of group messages and prevent from displaying the color for a second portion of the members of the group who have not participated in the first chat conversation (¶30).  

Regarding claim 6, Allen discloses the method of claim 1, further comprising: 
displaying, within the plurality of group messages, one or more private messages exchanged exclusively between a subset of the plurality of members (Fig. 2C, ¶31); and 
scrolling through the one or more private messages independently of the plurality of group messages in response to a user input (¶31-32).  

Regarding claim 7, Allen discloses the method of claim 6, wherein the one or more private messages is accessible only by the subset of the plurality of members (Fig. 2B, ¶29).  

Regarding claim 8, Allen discloses the method of claim 1, further comprising: 
displaying names of the plurality of members of the group in an order in which each respective member in the plurality of members joined the group (¶23).  

Regarding claim 9, Allen discloses the method of claim 1, further comprising: 
transmitting a response chat message as part of a second chat conversation (¶59-60); and 
in response to transmitting of response chat message, modifying presentation of a stacked set of conversation cells such that the second conversation cell is presented as a top conversation cell of the stacked set of conversation cells (Fig. 5G).  

Regarding claim 10, Allen discloses the method of claim 1, wherein one or more private messages are scrolled by receiving user input that includes a gesture (¶31, ¶102)) that swipes up or down a display screen (¶31) within a region defined between a position of a title associated with the one or more private messages and a position of an option to send a private message (¶31-32, Fig. 2C).

Regarding claims 11-19, claims 11-19 recite limitations similar to claims 1-10, respectively, and are similarly rejected.

Regarding claim 20, claim 20 recites limitations similar to claim 1 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanghavi
US 20080183814 A1
Representing online presence for groups
Little et al.
US 20100262660 A1
Method, system and mobile device for implementing a serverless presence system
Cohen et al.
US 20130041968 A1
Priority inbox notifications and synchronization for messaging application
Yang et al.
US 20150350143 A1
Displaying options, assigning notification, ignoring messages, and simultaneous user interface displays in a messaging application
Gatzke et al.
US 7813483 B2
System and method for providing presence information to voicemail users
Eidelson et al.
US 9443228 B2
Graphical user interface display which differentiates among participants in a group conversation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179